Citation Nr: 0942930	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-32 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include on a secondary basis.

2.  Entitlement to service connection for lower extremity 
edema, to include on a secondary basis.

3.  Entitlement to service connection for anemia, to include 
on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to 
September 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Veteran and his spouse testified at a videoconference 
hearing before the undersigned Veterans Law Judge in April 
2008.  A transcript of the hearing is of record.

When these matters were before the Board in May 2008, they 
were remanded to the originating agency for further 
development.  They have been returned to the Board for 
further appellate action.

The Veteran's claim for service connection for hypertension 
is addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  Lower extremity edema is etiologically related to the 
Veteran's chronic renal failure.

2.  Anemia was permanently worsened by the Veteran's chronic 
renal failure.


CONCLUSIONS OF LAW

1.  Lower extremity edema is proximately due to or the result 
of service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.310(a) (2006).

2.  Anemia is proximately due to or the result of service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claims.  In addition, the evidence currently 
of record is sufficient to substantiate his claims.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. 
§ 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2009).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

After reviewing the record, the Board is of the opinion that 
the preponderance of the evidence is supportive of the 
Veteran's claims.    

In a July 2008 rating decision, the Veteran was awarded 
service connection for chronic kidney failure effective 
February 21, 2005.  The record reflects current diagnoses of 
both lower extremity edema and anemia.

The Veteran was provided a VA examination in November 2008.  
After examining the Veteran and reviewing the record, the VA 
examiner diagnosed the Veteran as having edema of the lower 
extremities secondary to renal failure and heart failure.  
The examiner also diagnosed the Veteran as having anemia of 
unknown etiology, which was worsened with his renal failure 
that began three years before.

In January 2009, after reviewing the claims folder, a VA 
examiner stated that the Veteran's lower extremity edema 
seemed temporally related to the Veteran's chronic renal 
failure.  The examiner opined that, although it was somewhat 
better when he was on hemodialysis, such edema was more 
likely than not secondary to fluid overload caused by chronic 
renal failure.  The examiner also stated that chronic renal 
failure certainly would worsen anemia and that, therefore, it 
was the examiner's impression that chronic renal failure had 
permanently worsened the Veteran's anemia.  

The opinions of the November 2008 and January 2009 VA 
examiners are the only competent medical opinions of record 
regarding the Veteran's lower extremity edema and anemia.  
Thus, the competent medical evidence relates the Veteran's 
current lower extremity edema and anemia to his service-
connected chronic kidney failure.  Therefore, the Board finds 
lower extremity edema and anemia to be caused or aggravated 
by a service-connected condition.  Accordingly, service 
connection for these disabilities is warranted.


ORDER

Service connection for lower extremity edema is granted.

Service connection for anemia is granted.


REMAND

In its May 2008 remand, the Board ordered the originating 
agency to afford the veteran a VA examination by a physician 
with appropriate expertise to determine the nature and 
etiology of the Veteran's hypertension.  The examiner was to 
provide an opinion as to whether there was a 50 percent or 
better probability that the Veteran's hypertension is 
etiologically related to his military service or was caused 
or chronically worsened by his service-connected 
disabilities, to include diabetes mellitus and chronic kidney 
failure.

The Veteran underwent a VA examination in November 2008, at 
which time he was diagnosed as having essential hypertension 
that was resolved when his dialysis began three years before.  
However, on that examination, it was noted that the Veteran 
checked his blood pressure six days a week while he was on 
dialysis, and that his blood pressure fluctuated secondary to 
the dialysis.  Furthermore, it was noted that the examiner 
was unable to obtain a blood pressure reading as the Veteran 
had just been dialysized that day.

Also, in January 2009, after reviewing the claims folder, a 
VA examiner opined that hypertension was not secondary to or 
caused by either diabetes mellitus or chronic kidney failure, 
as the Veteran had hypertension prior to his dialysis but not 
at the present.  However, there is no explanation of why the 
Veteran was found not to have currently had hypertension, 
particularly in light of the Veteran's reports on the 
November 2008 VA examination that he checked his blood 
pressure six days a week while he underwent dialysis and that 
his blood pressure fluctuated secondary to the dialysis.  
Also, the opinion does not address the fact that a blood 
pressure reading was not obtained during the November 2008 VA 
examination.  Furthermore, the examiner did not provide an 
opinion as to whether hypertension was caused or aggravated 
by chronic renal failure or diabetes mellitus at any point 
from February 21, 2006, which was the date the Veteran's 
claim was received by VA.  

Thus, the case must be remanded for a VA examination to 
determine whether the Veteran currently has hypertension or 
has had hypertension at any point during the pendency of his 
February 21, 2006, claim and, if so, whether there is a 50 
percent or better probability that the Veteran's hypertension 
is etiologically related to his military service or was 
caused or chronically worsened by his service-connected 
disabilities, to include diabetes mellitus and chronic kidney 
failure.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any outstanding records 
pertaining to treatment or evaluation 
of the Veteran's claimed disability.

2.	Then, the Veteran should be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
etiology of any hypertension present 
during the period of this claim.  The 
claims folder must be provided to and 
reviewed by the examiner.  Any 
indicated studies should be performed.  
Based on examination results and a 
review of the claims folder, the 
examiner should provide an opinion as 
to (1) whether the Veteran currently 
has hypertension or has had 
hypertension at any point during the 
pendency of his claim (February 21, 
2006, to the present) and, if so, (2) 
whether there is a 50 percent or better 
probability that the Veteran's 
hypertension is etiologically related 
to his military service or was caused 
or chronically worsened by his service-
connected disabilities, to include 
diabetes mellitus and chronic kidney 
failure.  The rationale for each 
opinion expressed must also be 
provided.

3.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

4.	Then, the RO or the AMC should 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


